      1. On behalf of the State of Qatar, it gives me great pleasure, 
Sir, to express to you warm felicitations on your election as 
President of the current session of the General Assembly. I also wish 
to pay a tribute to your predecessor, Mr. Kittani, who presided over 
the past session and conducted its proceedings with exemplary 
competence and objectivity. I should like to avail myself of this 
opportunity to extend my sincere congratulations to the Secretary 
General. I wish him, on behalf of my country, full success in all his 
efforts and activities aimed at increasing the effectiveness of the 
Organization in the service of the international community. I also 
wish to thank his predecessor, Mr. Kurt Waldheim, for the 
praiseworthy and sincere efforts that he made throughout his term of 
office as Secretary General.

2. The deteriorating political conditions which have recently 
dominated the entire world are a grave indicator of the incompetence 
of the Organization in contributing to international peace. It is not 
true that the Organization, despite all its great and meritorious 
endeavors, has not been able to resolve the problems before it and 
has not brought about the peace for which our world longs?


3. I do not believe that we are the only ones that pose this 
question. In his report on the work of the Organization the Secretary 
General, with commendable candor and objectivity, warns of the 
emergence of indications of such a sad state of affairs. Undoubtedly, 
the Secretary General reveals the heart of the matter and puts his 
finger on the root malaise when he states that, as a result of the 
breach of the provisions and principles of the Charter by certain 
States, the Security Council clearly all too often finds itself 
unable to take decisive action to resolve international conflicts. 
This feeling of incompetence is intensified by the fact that Security 
Council resolutions, which include resolutions adopted unanimously, 
are increasingly defied and ignored by those who feel themselves 
strong enough to do so. That strength may be their own or may be 
derived from the absolute support given them by a super Power.

4. This phenomenon did not emanate from a vacuum. It is surely the 
corollary of certain policies that have recently emerged on the 
international scene to resolve conflicts and problems on the basis of 
unilateral initiatives outside the effective framework of the United
Nations, which is the only international organ qualified to solve 
such conflicts by peaceful means. As such practices and unilateral 
initiatives have increased, it is natural that the effectiveness of 
the role of the Security Council in the maintenance of international 
peace and security not to mention the very credibility of the 
Organization, has diminished.

5. The question of Palestine is a genuine embodiment of the 
aforementioned fact. Hundreds of resolutions have been adopted on 
this question, but Israel, with its customary tyranny and 
intransigence, has persistently rejected all those resolutions. It 
has gone so far as to violate them daily, cutting the whole world to 
the quick by trampling on its most noble human sentiments, propped up 
by States that shower it with financial and military aid. This aid is 
coupled with the individualistic political stand that opposes all the 
peace loving voices concerned with the general good of man and which 
seek to impose sanctions on the aggressor in such a way as to 
preserve the human rights and dignity of the victim.

6. Israel is an anomalous phenomenon in the international community. 
It came into being through oppression and aggression. It murdered and 
rendered homeless thousands of Arab Palestinians for its selfish 
ends. This is its persistent policy and immutable creed: murder, 
murder and more murder. The most recent manifestation of its 
barbarism and racism was its genocidal onslaught on the camps of 
Sabra and Shatila in Lebanon, which claimed thousands of victims 
women and children who had lived in peace in those camps, suffering 
from alienation and dispossession. They have been driven there by 
Israelitself since 1947.


7. As if the displacement it caused them were not enough and as if 
their agonizing plight, living in inhuman conditions in shanty towns, 
did not satiate it, Israel did not renounce the principle which 
brought it into being that genocidal principle to which it had 
previously had recourse in the Palestinian villages of Deir Yassin 
and Kafr Qasim, as well as in other massacres of the Palestinian 
people. Israel is well aware that wherever the Palestinian people 
exists, its right to its homeland and the right to return will remain 
unshaken.

A/37/PY.22
8. The fact that Israel ravaged west Beirut and forced its way into 
civilian quarters after the forces of the Palestine Liberation 
Organization had withdrawn, under a guarantee from the United States 
Government that Israel would not intervene or harm the civilian 
population there, is irrefutable and is proof of the wanton Israeli 
practices that flout all covenants, values and instruments. In this 
connation, we affirm to the entire world that fraternal Lebanon, its 
territorial integrity and the security of its people should not be 
the subject of interpretation and discussions. This issue requires 
all of us, as an international community, to take the necessary 
effective measures to compel Israel to comply with Security Council 
resolutions 508 (1982) and 509 (1982) concerning immediate and 
unconditional withdrawal from Lebanese territory.

9. My delegation holds the international community represented in the 
Organization responsible for allowing Israel to remain a Member of 
the Organization. My delegation calls for the suspension of its 
membership and the adoption of stringent measures against it to 
compel it to comply with the relevant resolutions of the 
Organization, the principal demands of which are total and 
unconditional withdrawal from all occupied Arab territories and that 
the Palestinian people be enabled to return to its homeland and 
establish its independent national entity.


10. The core of what is termed the Middle East question is the 
Palestinian question. Unless the international community finds a just 
solution for it the situation there will remain unstable and there 
will be a state of constant turmoil and the threat of a conflagration 
at any moment. A collective Arab resolution was put forward on the 
basis of the comprehensive principles approved at the Twelfth Arab 
Summit Conference, held at Fez in 1982. The Arabs considered this an 
acceptable basis upon which to resolve the Palestinian question 
peacefully and permanently, proceeding from the basic principles 
contained in United Nations resolutions. These principles provide a 
good opportunity to reach a peaceful solution to the question.

11. However, there are other issues that produce permanent hotbeds of 
tension, including the security of the Arab Gulf and the war between 
Iraq and the Islamic Republic of Iran. The State of Qatar firmly 
believes that ensuring the security of the Gulf area is the task of 
the States of the area. This will be possible only when the big 
Powers refrain from interfering in their affairs.

12. The Iraqi Iranian war constitutes a disturbing situation for and 
causes apprehension to all the States of the area and the whole 
world, because of its brutality, the time it has lasted and the act 
that it is raging in a strategic and important location for all 
States of the world. My country supports and sees a good omen in the 
Iraqi initiative under which Iraqi troops were withdrawn to the 
international borders, and Iraq indicated continued willingness to 
negotiate on a cessation of hostilities. We sincerely hope that the 
Government of Iran will respond to this good initiative to avert 
Moslem bloodshed and to allow these two brother peoples to apply 
themselves to the task of reconstruction and rehabilitation in order 
to repair the havoc wreaked in that fierce war.


13. The establishment of the Cooperation Council for the Arab States 
of the Gulf, in accordance with the Charter of the United Nations and 
that of the League of Arab States, reflected the will of six Gulf States. 
They envisaged it as a prime necessity to achieve political, economic 
and security complementarity and coordination. It is a testimony to 
the desire of those six States to achieve peace and prosperity for 
their region. We pledge that the member States of this Council will 
exert all possible efforts through it to maintain the security and 
peace of that strategic region of the world.

14. My country views with concern the present situation in 
Afghanistan because it is an Islamic country with which we are linked 
by bonds of brotherhood and religion and because it is one of the 
hotbeds of tension in our area.


15. We earnestly hope that the Soviet Union will heed the calls of 
the international community and withdraw all its forces from Afghan 
territory so that the Afghan refugees may return to their homeland 
and the Afghan people may choose their own political system and forge 
their destiny in freedom.

16. We have pinned high hopes on the holding of an international 
conference to consider the issue of the Indian Ocean as a zone of 
peace, since this is one of our repeated demands. We hope that this 
will take place as soon as possible so as to contribute to world 
peace and stability.
17. The situation on the African continent is also one of our 
concerns. We sincerely hope that appropriate solutions will be 
reached concerning the areas of tension there. We affirm our support 
for and solidarity with the people of Namibia in its just struggle 
under the leadership of the South West Africa People's Organization 
and the national majority in South Africa in the struggle being waged 
against the policies of	and racial discrimination pursued by the 
white minority Government. We call on all peace loving States to 
exercise all forms of pressure on the Government of South Africa to 
compel it to respond to international good offices aimed at achieving 
a comprehensive and just settlement of the situation there and 
nullifying South Africa's designs and stratagems to prevent agreement 
on a peaceful settlement.

18. The whole world was bitterly disappointed when the second special 
session devoted to disarmament resulted in failure. That was clear 
evidence of the desire of certain parties to continue to develop 
means of destruction and place the entire world under constant fear 
and anxiety as a result. This effort should have been directed 
towards the achievement of tranquility and a peaceful life for all. 
The astronomical sums involved should be spent on developing and 
improving man's life everywhere on this planet.


19. It has become clear to the international community that the 
establishment of a new international economic order is indispensable 
if we are to prevent the crises and problems that may occur in the 
future if international economic relations remain unchanged.

20. The economy of each State in our world today is, in varying 
degrees, in constant interaction with the economies of other States. 
We are fully convinced that the sooner we determine the effects of 
this the greater will be our chance of averting exacerbation of the 
negative implications. We can then draw up national policies taking 
into account their implications for the international economy.


21. Our target is stability for the international economy which is 
the cornerstone of the achievement of international economic 
progress. We maintain that the efforts being made to this end at 
present by various international organizations and agencies should be 
supported.

22. If economic stability is jeopardized that creates a threat to 
international peace and security. Developing countries cannot 
overcome poverty and food problems, as well as their other economic 
problems, without concrete aid from the international community. This 
should be directed essentially to effecting structural changes in the 
economies of these countries to enable them to advance the wheel of 
development in such a way as to realize their ambition to achieve a 
proper degree of economic growth.


23. The State of Qatar wishes to stress in this international forum 
its conviction that the task of grappling with and resolving the 
economic problems of the developing countries rests, in the first 
place, with the Governments and individuals of those countries. 
However, as we are all well aware, because of their nature the 
solution of these problems requires, in addition to the efforts of 
the developing countries, the consistent and collective efforts of 
the international community with regard to debts, the flow of 
financial and technical aid and the laying of the foundations of 
modem technology.

24. We look forward to a sincere and constructive international 
dialogue in which all nations of the world participate to consider 
solutions for current international economic problems: world 
recession, currency fluctuations, deterioration of the terms of 
trade, increased indebtedness in the developing countries and chronic 
disequilibrium in the balance of payments of the least developed 
countries.


25. As a Member of the United Nations, the State of Qatar pledges 
that it will cooperate fully with the rest of the Member States, 
sparing no effort to preserve the principles of the Organization, 
which are aimed at achieving dignity, security and stability for all 
mankind.
